   Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                                                  5:19-cv-99-TBR
                             CIVIL ACTION NO. ____________
                                   *Filed Electronically*

In re: 108 Hillmont Drive, Mayfield, KY 42066

UNITED STATES OF AMERICA                                                         PLAINTIFF

VS.

DEANNA C. THURSTON
aka Deanna C. Taylor
Serve via Certified Mail:             108 Hillmont Drive
                                      Mayfield, KY 42066

and

ROBERT K. TAYLOR                                                            DEFENDANTS
Serve via Certified Mail:             108 Hillmont Drive
                                      Mayfield, KY 42066

                                          COMPLAINT

                                             ********

Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

       1. This real estate mortgage foreclosure action is brought by the United States of

America, on behalf of its Department of Agriculture, Rural Development (hereinafter “RD”),

pursuant to Title 28, United States Code, Section 1345.

       2. On or about August 26, 2010, Deanna C. Thurston, for value received, executed and

delivered to RD a promissory mortgage note (hereinafter “Note”) in the principal amount of

$93,000.00, bearing interest at the rate of 4.5 percent per annum, the Note calling for monthly

payments of principal and interest. A copy of this Note is attached hereto marked Exhibit A, and

hereby incorporated by reference as if set forth at length herein.

                                                 1
   Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 2 of 6 PageID #: 2




       3. Contemporaneously with the execution of the Note, Deanna C. Thurston, executed,

acknowledged, and delivered to RD a real estate mortgage (hereinafter “Mortgage”), which was

recorded on August 30, 2010, in Mortgage Book 742, Page 492, in the Commonwealth of

Kentucky, Graves County Clerk’s Office. In and by this Mortgage, said borrowers granted to

RD a first mortgage lien against the real property described in the Mortgage located in Graves

County, Kentucky (hereinafter “Property”). A copy of this Mortgage is attached hereto marked

Exhibit B, and is hereby incorporated by reference as if set forth at length herein.

       4. Contemporaneously with the execution of the Note and Mortgage, Clorine Brown,

executed, acknowledged, and delivered to RD a Subsidy Repayment Agreement (hereinafter

“Subsidy Agreement”). A copy of this Subsidy Agreement is attached hereto marked Exhibit C,

and hereby incorporated by reference as if set forth at length herein.

       5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

foreclosure action consists of a tract of land located in Graves County, Kentucky, and more

particularly described as follows:

               TRACT l:
               Being Lot No. 28, In the Overby Hills Subdivision in Mayﬁeld,
               Graves County, Kentucky, as shown by Revised Plat of Lots No.
               26, 27, 28 and 29 in Plat Cabinet B, Slide 138, in the Graves
               County Court Clerk‘s Office.

               Subject to the easements, restrictions and set back lines as set out
               in the plat of Overby Hills Subdivision, Section 3, recorded in Plat
               Cabinet B, Slide 138, in the Graves County Court Clerk’s Ofﬁce.

               TRACT ll:
               Beginning at a found iron pin at the northeast corner of Lot 28 of
               Overby Hills Subdivision, of record in Plat Cabinet 8, Slide 138,
               Graves County Court Clerk's Ofﬁce; thence N 67 degrees 30
               minutes 00 seconds W for a distance of 110 feet to the northwest

                                                 2
   Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 3 of 6 PageID #: 3




               corner of said Lot 28; thence S 05 degrees 32 minutes 35 seconds
               W for a distance of 213.06 feet to a found spike in a tree root at the
               southwest corner of Lot 28 of Overby Hills Subdivision located on
               the north right-of-way line of Hillmount Drive (40 ft. R/W); thence
               N 87 degrees 30 minutes 00 seconds W for a distance of 12 feet
               along the north line of said road to a set iron pin; thence in a
               northerly direction 214.06 feet to a set iron pin; thence in an
               easterly direction 126 ft. (at a distance of 16 ft. this line transects
               the northwest corner of said Lot 28 and continues thereafter an
               additional 110 ft); thence in a southerly direction 22 ft. to the point
               of beginning at the northeast corner of said Lot 28.

               Being the same real estate conveyed to Deanna C. Thurston, a
               single person, by deed from Christopher D. Hayden and wife,
               Kerri Hayden, dated August 26, 2010, and of record in Deed Book
               388, Page 729, in the Graves County Clerk’s Office.


       6. The Defendant, and/or said borrower, has failed and continue to fail to make payments

of principal and interest due in accordance with the terms and conditions of the said Note and

Mortgage and are, therefore, in default.

       7. Paragraph (22) of the Mortgage provides that if default occurs in the performance or

discharge of any obligation of the Mortgage, then RD shall have the right to accelerate and

declare the entire amount of all unpaid principal together with all accrued and accruing interest

to be immediately due and payable and to bring an action to enforce the Mortgage, including the

foreclosure of the lien thereof. Because of the Default of the Defendants, and/or said borrower,

as set forth above, RD caused a Notice of Acceleration of Indebtedness and Demand for Payment

to be issued to said Defendants declaring the entire indebtedness due upon the said Note and

Mortgage to be immediately due and payable, which demand has been refused.’




                                                 3
   Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 4 of 6 PageID #: 4




       8. Paragraph (1) of the Subsidy provides that subsidy received in accordance with a loan

under section 502 of the Housing Act of 1949 is repayable to the Government upon the

disposition or nonoccupancy of the security property.

       9. The unpaid principal balance on the Mortgage and Note is $82,633.31, with accrued

interest of $5,919.06 through January 28, 2019, with the total subsidy granted of $10,287.24,

escrow in the amount of $771.05, with late charges in the amount of $149.69, and with fees

assessed of $1,637.29, for a total unpaid balance due of $101,397.64. Interest is accruing on the

unpaid principal balance at the rate of $10.3845 per day after January 28, 2019. An Affidavit of

Proof Statement of Account signed by RD Foreclosure Representative, Vickie Jones, is attached

hereto marked Exhibit D, and is incorporated herein as if set forth verbatim.

       10. Included within the balance set out in paragraph 9 above, the portion of the debt

attributable to the Mortgage secured by the real estate collateral is the principal sum of

$82,633.31, with interest accrued thereon of $5,919.06 through January 28, 2019. Interest is

accruing on the unpaid balance at the rate of $10.3845 per day after January 28, 2019.

       11. The Property is indivisible and cannot be divided without materially impairing its

value and the value of RD’s lien thereon.

       12. The lien on the Property in favor of RD by virtue of the Mortgage is first, prior and

superior to all other claims, interests and liens in and to the Property except for liens securing the

payment of ad valorem property taxes.

       13. There are no other individuals or entities purporting to have an interest in the Property

known to RD.

       WHEREFORE, the Plaintiff, the RD, prays for relief as follows:




                                                  4
   Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 5 of 6 PageID #: 5




       a. That the RD be awarded a judgment, as the total amount owing is $101,397.64, as of

January 28, 2019. Interest is accruing on the unpaid principal balance at the rate of $10.3845 per

day after January 28, 2019, until entry of judgment herein, and thereafter according to law, plus

costs, disbursement and expenses.

       b. That RD be adjudged a lien on the subject Property, prior and superior to any and all

other liens, claims, interests, and demands, except liens for unpaid real estate ad valorem taxes

and except as set forth above; and for an Order of Sale of the Property in accordance with Title

28, United States Code, Sections 2001- 2003, inclusive; that the Property be sold free and clear

of any and all liens and claims for any and all parties to this action, except for real estate

restrictions and easements of record, and any city, county, state, or school ad valorem taxes

which may be due and payable thereon at the time of sale; and free and clear of any rider equity

of redemption; and that the proceeds from the sale be applied first to the costs of this action,

second to the debt, interest, costs, and fees due the Plaintiff, with the balance remaining to be

distributed to the parties as their liens and interests may appear.

       c. That the Property be adjudged indivisible and be sold as a whole.

       d. That all Defendants be required to Answer and set up their respective liens, claims, or

interests in the Property, if any, or be forever barred.




                                                   5
Case 5:19-cv-00099-TBR Document 1 Filed 07/16/19 Page 6 of 6 PageID #: 6




   e. For any and all other lawful relief to which the Plaintiff may appear properly entitled.

                                  Respectfully submitted,

                                  By:_/s/ Melissa R. Dixon          ___
                                  Attorney for the Plaintiff:
                                  R. Scott Wilder/ Melissa R. Dixon
                                  Gambrel & Wilder Law Offices, PLLC
                                  1222 ½ N. Main St. Ste. 2
                                  London, KY 40741
                                  Telephone: (606) 878-8906
                                  Facsimile: (606)878-8907
                                  Email: rswilder@gambrelwilderlaw.com
                                         mrdixon@gambrelwilderlaw.com




                                             6
Case 5:19-cv-00099-TBR Document 1-1 Filed 07/16/19 Page 1 of 3 PageID #: 7
Case 5:19-cv-00099-TBR Document 1-1 Filed 07/16/19 Page 2 of 3 PageID #: 8
Case 5:19-cv-00099-TBR Document 1-1 Filed 07/16/19 Page 3 of 3 PageID #: 9
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 1 of 7 PageID #: 10
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 2 of 7 PageID #: 11
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 3 of 7 PageID #: 12
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 4 of 7 PageID #: 13
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 5 of 7 PageID #: 14
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 6 of 7 PageID #: 15
Case 5:19-cv-00099-TBR Document 1-2 Filed 07/16/19 Page 7 of 7 PageID #: 16
Case 5:19-cv-00099-TBR Document 1-3 Filed 07/16/19 Page 1 of 2 PageID #: 17
Case 5:19-cv-00099-TBR Document 1-3 Filed 07/16/19 Page 2 of 2 PageID #: 18
Case 5:19-cv-00099-TBR Document 1-4 Filed 07/16/19 Page 1 of 1 PageID #: 19
                      Case 5:19-cv-00099-TBR Document 1-5 Filed 07/16/19 Page 1 of 1 PageID #: 20
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                         Deanna C. Thurston (aka Deanna C. Taylor) and Robert K. Taylor

      (b) County of Residence of First Listed Plaintiff               N/A                                       County of Residence of First Listed Defendant                Graves
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Gambrel & Wilder Law Offices, PLLC, 1222 1/2 N. Main Street, Suite 2,
London, KY 40741, (606) 878-8906

 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              28 USC 1345
 VI. CAUSE OF ACTION Brief description of cause:
                                              Foreclosure of USDA Mortgage
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                                   CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23            101,397.29                                                                                       JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   07/16/2019                                                             /s/ Melissa R. Dixon
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
           Case 5:19-cv-00099-TBR Document 1-6 Filed 07/16/19 Page 1 of 2 PageID #: 21

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District
                                                 __________ District of
                                                                     of Kentucky
                                                                        __________

                  United States of America
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No.
  Deanna C. Thurston (aka Deanna C. Taylor), et al                )
                                                                  )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Deanna C. Taylor
                                         108 Hillmont Drive
                                         Mayfield, KY 42066




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Scott Wilder/ Melissa R. Dixon
                                         Gambrel & Wilder Law Offices, PLLC
                                         1222 1/2 N. Main St. Ste. 2
                                         London, KY 40741



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
            Case 5:19-cv-00099-TBR Document 1-6 Filed 07/16/19 Page 2 of 2 PageID #: 22

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
           Case 5:19-cv-00099-TBR Document 1-7 Filed 07/16/19 Page 1 of 2 PageID #: 23

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District
                                                 __________ District of
                                                                     of Kentucky
                                                                        __________

                  United States of America
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No.
  Deanna C. Thurston (aka Deanna C. Taylor), et al                )
                                                                  )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Robert K. Taylor
                                         108 Hillmont Drive
                                         Mayfield, KY 42066




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Scott Wilder/ Melissa R. Dixon
                                         Gambrel & Wilder Law Offices, PLLC
                                         1222 1/2 N. Main St. Ste. 2
                                         London, KY 40741



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
            Case 5:19-cv-00099-TBR Document 1-7 Filed 07/16/19 Page 2 of 2 PageID #: 24

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
